Citation Nr: 1423471	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral otitis externa.

2.  Entitlement to an initial compensable rating for residuals of a nasal fracture.

3.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome.

4.  Entitlement to a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to service connection for a bilateral foot disability, a bladder disability, and a kidney disability are the subject of a separate decision by the Board.)



REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from July 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and the Appeals Management Center (AMC) in Washington, DC, respectively.  In the July 2010 decision, the RO made the following determinations: granted service connection for bilateral otitis externa and assigned an initial 10 percent disability rating, effective June 26, 2009; granted an increased (30 percent) disability rating for irritable bowel syndrome, effective September 8, 2008; and denied entitlement to a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy.  In the February 2012 decision, the AMC granted service connection for residuals of a nasal fracture and assigned an initial noncompensable disability rating, effective November 16, 2007.

In August 2013, the Board remanded the higher initial rating and increased rating issues listed above in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a February 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with her claims folder.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected otitis externa and irritable bowel syndrome may have worsened since her last VA examinations in February 2012.  For instance, the Veteran and her representative reported in a February 2014 statement and during the February 2014 hearing that these disabilities had worsened.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected otitis externa and irritable bowel syndrome is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran has been unemployed throughout the claim period, she submitted formal claims for a TDIU in January and June 2009 (VA Form 21-8940), and she has submitted medical opinions reflecting that she is unemployable due to a combination of various disabilities (both service-connected and non service-connected disabilities).   Thus, given the evidence of a medical disability, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there is some evidence of record to this effect, no specific opinion has been provided as to whether the Veteran's service-connected disabilities alone prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the issue of entitlement to a TDIU is inextricably intertwined with the other service connection, higher initial rating, and increased rating issues that are currently on appeal.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A February 2013 VA primary care treatment note indicates that the Veteran was scheduled for a VA urology evaluation later that day and that she was being referred for additional gastrointestinal treatment.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Salt Lake City Vista electronic records system and are dated to May 2013.  However, it does not appear as if records of the identified urology and gastrointestinal treatment are included among these records.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, a review of the Veteran's claims file reflects that she has reported treatment for her claimed disabilities from the following private treatment providers: Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Marks Hospital, and the University of Utah Medical Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment providers. 

Furthermore, following a December 2012 supplemental statement of the case, additional relevant evidence was associated with the claims file.  Such evidence includes a record of treatment for otitis externa from Emery Medical Center dated in December 2010.  As pertinent evidence was received subsequent to the December 2012 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue of entitlement to a higher initial rating for otitis externa for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a foot disability, a bladder disability, a kidney disability, a psychiatric disability, residuals of a hysterectomy with history of hysteroscopy, a gastrointestinal disability, an ear disease, tinnitus, a left ankle disability, residuals of a nasal fracture, a gynecological disability, and an appendectomy scar contained in the Salt Lake City Vista electronic records system and dated from February 2013 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for a foot disability, a bladder disability, a kidney disability, a psychiatric disability residuals of a hysterectomy with history of hysteroscopy, a gastrointestinal disability, an ear disease, tinnitus, a left ankle disability, residuals of a nasal fracture, a gynecological disability, and an appendectomy scar, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of her treatment for a foot disability, a bladder disability, a kidney disability, a psychiatric disability, residuals of a hysterectomy with history of hysteroscopy, a gastrointestinal disability, an ear disease, tinnitus, a left ankle disability, residuals of a nasal fracture, a gynecological disability, and an appendectomy scar from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Marks Hospital, the University of Utah Medical Center, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  All such notification must be documented in the claims file.

3.  The Veteran should be forwarded a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that should be completed and returned to substantiate a claim of TDIU.  

4.  After efforts have been completed to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of any residuals associated with her service-connected status post hysterectomy with history of hysteroscopy.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The examiner shall report the nature and severity of all findings, manifestations, and/or complications due to the Veteran's hysterectomy with history of hysteroscopy.

The examiner must provide reasons for any opinion given.

5.  After efforts have been completed to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of her service-connected irritable bowel syndrome.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The examiner shall report the frequency and severity of any bowel disturbance (including any diarrhea and constipation) and abdominal distress, as well as any other manifestations or complications of the Veteran's irritable bowel syndrome.

The examiner must provide reasons for any opinion given.

6.  After efforts have been completed to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of her service-connected otitis externa.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The examiner shall report the nature and severity of all manifestations or complications of the Veteran's otitis externa and the extent of any treatment required for the disease.

The examiner must provide reasons for any opinion given.

7.  After efforts have been completed to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether her service-connected disabilities prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a psychotic disorder and an undifferentiated somatoform disorder; status post hysterectomy with history of hysteroscopy; irritable bowel syndrome; bilateral otitis externa; tinnitus; left ankle tibiotalar osteoarthritis; residuals of a nasal fracture; a right ovarian cyst; and an appendectomy scar) would, either individually or in combination and without regard to any non service-connected disabilities, be sufficient to preclude her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her?

(b)  Would the above opinion change if a foot disability, a bladder disability, and/or a kidney disability were also considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

8.  If, after completion of instructions 1 through 6 above, there is evidence that the Veteran is unemployable due to service-connected disabilities and there is any period since November 2007 that she was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during such periods.

9.  The AOJ shall consider whether any of the higher initial rating or increased rating issues listed above should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The reasons and bases for any such determination should be provided.

10.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the December 2010 examination report from Emery Medical Center and all additional relevant evidence received since the December 2012 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination or complete required applications for benefits may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



